Mr. Justice Wilkin delivered the opinion of the court: This is an action by the Commercial Publishing Company, begun in the Superior Court of Cook county, where a judgment for $2874.23 was recovered in favor of the plaintiff. The cause was tried without a jury. No exceptions were taken to the admission or exclusion of testimony, and no propositions were submitted to the court to be held as the law of the case. An appeal was taken to the Appellate Court, where the judgment of the trial court was affirmed, and the case is brought here by Boyce upon further appeal. The decision of the Appellate Court settled all controverted questions of fact adversely to appellant. By repeated decisions of this court it has been held, that where a cause is tried before a court without a jury, if no exception is taken to the admission or exclusion of testimony and no propositions of law are submitted to the trial court the record presents no question for our decision. Peterson v. Currier, 163 Ill. 528, and cases cited. The judgment of the Appellate Court is affirmed. Judgment affirmed..